Citation Nr: 1003838	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected posttraumatic stress disorder (PTSD) in excess of 
50 percent from November 6, 1996 to November 24, 2002.

2.  Entitlement to an effective date earlier than November 
25, 2002 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970, and from February 1975 to June 1977.

These matters previously arose before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

As noted in the INTRODUCTION portion of a decision issued by 
the Board in August 2008, there is a long procedural history 
in this case.  Initially, it is noted that service connection 
for PTSD was initially granted as part of a rating 
determination dated in May 1997.  A 30 percent rating was 
assigned, effective March 6, 1997, the date that the 
Veteran's claim for service connection for PTSD was filed.  
The 1997 determination was not appealed.  This rating was 
confirmed and continued in decisions dated in June 1997 and 
December 1997.  Neither determination was appealed.  In 
November 2002, the Veteran filed a claim for an increased 
rating.  In February 2003, the RO increased the 30 percent 
rating to 50 percent, effective from February 28, 2000.

In a March 2004 rating decision, clear and unmistakable error 
(CUE) was found in earlier rating decisions, to the extent 
that they had not awarded service connection for PTSD from 
the date of November 6, 1996.  (The record shows that the 
Veteran was admitted to a VA facility on that date for PTSD 
symptomatology.)  The March 2004 CUE rating decision also 
determined that a 50 percent rating was in order from 
November 6, 1996.  In November 2004, the Veteran submitted a 
notice of disagreement with the March 2004 determination of 
rating assignment.  In an April 2005 rating decision, the 50 
percent rating was increased to 70 percent, effective from 
November 19, 2004 (which was erroneously deemed by the RO to 
be the date that the Veteran filed a claim for an increased 
rating, rather than continuation of initial rating appeal).

Statements submitted by the Veteran in 2003 and 2004 reflect 
that the Veteran disagreed with the ratings assigned.  The 
March 2004 statement of the case (SOC) reflects that the RO 
essentially viewed the case as entitlement to an increased 
rating in excess 50 percent for PTSD.  It is the Board's 
conclusion that the Veteran perfected an appeal of the 
initial rating assignment in a November 2004 statement in 
which he disagreed with the initial rating assigned (although 
the issue was subsequently and erroneously characterized as a 
question of earlier effective date for ratings in excess of 
50 percent and 70 percent for PTSD).

Further, the Board in August 2008 determined that, 
notwithstanding the previous characterization of the issue by 
the RO (characterizing the issues as earlier effective dates 
for increased ratings), the rating issue then currently on 
appeal was entitlement to a higher (staged) initial 
disability rating for service-connected PTSD -- in excess of 
50 percent from November 6, 1996, and in excess of 70 percent 
from November 19, 2004.  Because the effect of the March 2004 
rating decision's finding of CUE resulted in a revision of 
previous rating decisions to a grant of service connection 
from March 3, 1997, and the initial assignment of disability 
ratings, the Veteran's disagreement was determined to have 
been expressed with the initial disability ratings assigned 
from November 6, 1996 to the present.

The net result of various RO rating decisions, including the 
March 2004 CUE rating decision and subsequent rating 
decisions during the appeal period that rated the Veteran's 
PTSD, noted the Board, was the creation of a staged initial 
rating for the entire period of claim from November 6, 1996 
to the present.  The ratings were therefore staged by the 
Board in December 2008 as 50 percent from November 6, 1996, 
and 70 percent from November 19, 2004.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (VA is to consider the entire 
period of initial rating claim to see if the evidence 
warrants the assignment of different ratings for different 
periods of time during these claims a practice known as 
"staged" ratings).

The Board also found in December 2008 that there was no 
prejudice to the appellant in proceeding with the issuance of 
a final decision as to issue #1 as then characterized as 
entitlement to an initial disability rating for service-
connected PTSD, in excess of 50 percent from November 6, 
1996, and in excess of 70 percent from November 19, 2004.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
also found that the actions of the RO (e.g., the issuance of 
the March 2004 SOC which listed the issue as entitlement to 
an increased rating) reflected that the issue was to be 
viewed as an increased rating case, rather than as 
entitlement to an earlier effective date.  Moreover, the 
Veteran's statements showed that it was his intent to acquire 
higher ratings for various periods for his service-connected 
PTSD.  Thus, mentioned the Board, there was no indication or 
reason to believe that the ultimate decision of the RO would 
have been different had the issue not been characterized as 
an earlier effective date claim in recent correspondence. 

The Veteran appealed the Board's August 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
where a June 2009 Order granted a June 2009 Joint Motion, 
vacating the Board's decision, to the extent it denied the 
Veteran's claims for an initial rating in excess of 50 
percent for PTSD from November 6, 1996, to November 24, 2002, 
and remanding the case for additional action.  

As also discussed in the August 2008 INTRODUCTION, the Board 
observed that in May 2005, the RO granted entitlement to a 
TDIU, effective from November 19, 2004.  The Veteran appealed 
the effective date of the assignment of TDIU, so the 
effective date issue was appealed to the Board.  The Board 
found in August 2008 that a 100 percent rating was warranted 
for the service-connected PTSD from November 25, 2002, and 
also then found that the appeal for an earlier effective date 
for the award of a TDIU was rendered moot.  

The above-mentioned June 2009 Joint Motion also vacated the 
Board's August 2008 decision, to the extent it denied the 
Veteran's claims for a TDIU prior to November 25, 2002.  


FINDINGS OF FACT

1.  For the period from November 6, 1996 to November 24, 
2002, the Veteran's service-connected PTSD symptomatology 
more nearly approximated occupational and social impairment 
with deficiencies in most areas.  

2.  For the period from November 6, 1996 to November 24, 
2002, the Veteran's service-connected PTSD symptomatology did 
not manifest attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulted in profound retreat from mature behavior, 
demonstrable inability obtain or retain employment, or total 
occupational and social impairment.  

3.  An informal claim for TDIU was effected on November 25, 
2002.  

4.  In August 2008, the Board determined that the Veteran's 
unemployability was to be effective from November 25, 2002.

5.  For the period prior to November 25, 2002, the Veteran's 
service-connected disabilities alone did not precluded from 
obtaining or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the period from November 6, 1996 to November 24, 
2002, the Veteran met the criteria for a rating of 70 
percent, but no more, for PTSD.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.132, Diagnostic Code (Code) 9411 (1996); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).

2.  The criteria for an effective date earlier than November 
25, 2002 for assignment of a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 
20.201, 20.202, 20.302, 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As recited by the Board as part if its August 2008 decision, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

As to the issue of higher initial rating for PTSD 
(specifically, here from November 6, 1996, to November 24, 
2002), VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters 
dated and sent to the Veteran in December 2004 and April 2006 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by:  (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.

In the present appeal of the initial rating, the Veteran was 
provided with notice of this information in a letter dated in 
April 2006.  The initial rating appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection for PTSD.  The Court held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, to specifically include that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Courts have held that, once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  The Board notes that the Veteran 
was informed of pertinent regulations regarding his request 
for a higher rating in an April 2006 letter attachment.  The 
matter was subsequently readjudicated and a Supplemental 
Statement of the Case (SSOC) was issued in December 2006.

Moreover, VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
Veteran and his representative (and attorney).  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

As to the issue of entitlement to an effective date earlier 
than November 25, 2002, for the grant of a TDIU, there is no 
issue as to providing an appropriate application form or 
completeness of the application.  The Veteran's TDIU claim 
was received by VA in May 2005.  VA notified the Veteran 
through a January 2006 Statement of the Case (SOC) and by 
means of an April 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him VA examinations.  The aforementioned notice 
documents clearly set forth the criteria to obtain an earlier 
effective date for the benefit in question.  

In addition, the claimant was provided the opportunity to 
present pertinent evidence and testimony at various stages of 
this lengthy appeal, and is represented by an attorney who is 
well aware of the evidentiary requirements and VCAA duties of 
all parties.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication, and the evidence rebuts 
any suggestion that the timing of the notice prejudiced the 
appellant.

RatingLegal Criteria

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  Separate rating codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of a veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on the functional abilities.  38 C.F.R. 
§ 4.10 (2009).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation during the initial 
rating appeal.  In this case, the Board has considered the 
entire period of initial rating claim to see if the evidence 
warrants the assignment of different ratings for different 
periods of time during these claims a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The regulations for the evaluation of mental disorders were 
revised during the pendency of the Veteran's claim, effective 
November 7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
As indicated, the Veteran's claim for service connection was 
received on November 6, 1996.  When regulations are changed 
during the course of a veteran's appeal, the criteria that 
are to the advantage of a veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308.  Revised regulations do not 
allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.  Because the 
Veteran's initial disability rating for his service-connected 
PTSD includes a period of time before the regulations for 
PTSD were amended, albeit, a period of a single day, the 
Board will evaluate the Veteran's disability throughout the 
appeal period under both the previous and amended regulatory 
rating criteria.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52,695 (1996).  On and after that date, all 
diagnoses of mental disorders for VA purposes had to conform 
to Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS.  Id., 
at 52,700.

Under the prior rating criteria for PTSD, consideration is 
given to reduction of initiative, flexibility, efficiency and 
reliability levels, as well as to the ability to maintain 
wholesome relationships with people.  A 50 percent rating was 
applicable when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent rating was applicable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired; or, when psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

A 100 percent rating was applicable where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or, where totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulted in profound retreat 
from mature behavior; or, where a veteran was demonstrably 
unable to obtain or retain employment.  Id.  Further, the 
three criteria for a 100 percent criteria were independent of 
one another and only one needed to be met in order to award a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Effective November 7, 1996, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.  38 C.F.R. § 4.130. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-4).

Given the change in law VA may only apply the old rating 
criteria for rating PTSD prior to November 7, 1996 (in this 
case, a period of one day), and apply either the new or old 
rating criteria for rating PTSD from November 7, 1996, 
whichever version is most favorable.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  Here, under these facts, in 
resolving all reasonable doubt in favor of the Veteran, and 
upon finding the pertinent evidence to be in relative 
equipoise, the Board finds that an initial disability rating 
for PTSD of 70 percent from November 6, 1996 to November 24, 
2002, is warranted.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).  See also 38 C.F.R. § 4.130 (2009).  

Initial Disability Rating from November 6, 1996 to November 
24, 2002

The pertinent evidence of record shows that the Veteran was 
hospitalized at a VA facility from November 6, 1996 through 
November 25, 1996 for PTSD symptomatology.  At this time, he 
experienced recurrent and intrusive recall of nightmares and 
flashbacks of executing prisoners, including women.  He felt 
isolated.  It was reported that the Veteran was currently 
employed.  During hospitalization, he participated in anger 
and combat groups, cognitive restructuring and was ultimately 
discharged on medications.  The Global Assessment of 
Functioning (GAF) score assigned was 41.

When afforded a VA examination in April 1997, the Veteran was 
depressed, but he denied delusions and hallucinations.  He 
still complained of intrusive thoughts as well as nightmares.  
He had guilt feelings about his wartime experiences and was 
hypervigilant.  He was socially isolated, but he occasionally 
played cards with another friend.  He was oriented times 
three, and his memory was intact.  He showed some insight 
into his condition, and his judgment was considered to be 
fair.  He worked full time.  His GAF score was 50 to 55.

In a written April 1997 letter, the Veteran's girlfriend 
attested to the fact that the Veteran had trouble maintaining 
meaningful relationships with others, to include his own 
children.  She reported that the Veteran had sleep 
disturbance and, when he managed to fall asleep, he often had 
nightmares.  She also reported that the Veteran had a temper 
and preferred to be alone.

VA records dated from 1997 through 2000 show that the Veteran 
continued to be seen for his PTSD.  An August 1997 VA 
medication review record shows that the Veteran was working 
full time.  An October 1997 VA doctors note shows that the 
Veteran reported sleeping three hours a night, and of having 
frequent arguments with his supervisor.  A worsening of the 
Veteran's affect/mood was noted.  In November 1997, he was 
"doing fairly well."  See VA PTSD program note.

A February 1998 VA doctors note reveals that the Veteran 
informed the examiner that he slept four to five hours a 
night.  He added that he was depressed, with recent suicidal 
ideation (with no plan or intent).  A September 1998 VA 
doctors note shows that the Veteran reported sleeping four 
hours per night; he added that he had no suicidal or 
homicidal ideation.  His affect/mood was described as fair.  
A GAF score of 55 was provided.  Review of a December 1998 VA 
progress note shows that the Veteran denied hallucinations 
but had flashbacks.  He liked to be isolated from others.  
His appetite was good and he slept well when he did not have 
nightmares.  He continued to work.  The GAF score was 45.  

An August 1999 doctors note shows a GAF score of 50; he was 
alert and oriented times three and reported no current 
suicidal or homicidal ideations.  No evidence of psychosis 
was observed.  

A December 1999 doctors note shows a GAF score of 55.  The 
Veteran at that time reported bad temper and problems with 
mood swings.  It was noted that he often fought with his 
girlfriend.  He was employed at that time on a full time 
basis.  

A VA report in February 2000 reflects that the Veteran felt 
worse during the winter months due to staying inside most of 
the time.  His sleep varied depending on whether he had 
nightmares.  He complained of low energy and boredom.  He 
sometimes argued with his boss.  His appetite was poor, and 
his mood was edgy, irritable, and "ready to jump."  On 
exam, he was alert and oriented times three.  He had 
restricted affect and was sad and anxious.  No suicidal or 
homicidal ideation was found.  His thought process was 
coherent and goal oriented.  His GAF score was 50.

A May 2000 VA outpatient doctors note shows that he continued 
to be employed.  He was angry and sometimes paranoid.  He was 
alert and oriented times three with coherent thought proves 
with restricted affect and a sad mood.  His insight and 
judgment were fair.  His GAF score was listed as 45-50.  

An August 2000 VA outpatient doctors note shows that the 
Veteran was employed.  He slept four hours a night.  His mood 
was depressed, but no suicidal or homicidal ideation.  He did 
complain of paranoid ideation.  He was oriented times three, 
with coherent thought process.  His affect was restricted.  
Cognition/insight and judgment was described as fair.  The 
supplied GAF was 45-50.  

In November 2000, he continued to work.  See VA doctors note.  
He reported sleeping about four to five hours per night with 
frequent awakenings with sweat, shakiness and feeling upset.  
He was depressed and felt helpless and hopeless at times.  He 
was alert and oriented, but his affect was restricted and his 
mood was depressed and sad.  His GAF score was 35-45+.

The Veteran underwent additional VA psychiatric evaluation on 
November 25, 2002.  See mental health initial assessment.  At 
that time, it was noted that he no longer took medications 
for his psychiatric symptoms other than one that aided 
sleeping.  He had broken up with his girlfriend in 2000 and 
no longer slept well.  He continued to have nightmares, low 
mood, poor energy, poor concentration, and poor attention.  
He had recently been suicidal but was not currently suicidal.  
He also reported having flashbacks and auditory and visual 
hallucinations.  He often had paranoid thoughts.  The Veteran 
reported having recently lost his job (working for the city 
in the repair department).  All of these issues had made him 
extremely depressed and paranoid.  He was drinking heavily.

On examination on November 25, 2002, the Veteran was alert, 
oriented, and appropriately dressed.  His thought process 
appeared to be coherent, and he did not exhibit any rapid 
speech, incoherence, or flight of ideas.  His mood was down, 
and his affect was restricted.  He denied suicidal or 
homicidal ideation and auditory/visual hallucinations, 
currently, but he reported hearing people talking around him, 
especially when he was in the woods hunting.  His GAF score 
was 38.  He did not have a stable home and was living in a 
camper near his daughter's home.  He was willing to restart 
some medications.

In this light, in the course of a VA hospital admission, 
beginning on November 6, 1996, and lasting for a period of 
almost three weeks, a discharge diagnosis of PTSD was 
provided along with a GAF score of 41.  A GAF score of 41 to 
50 indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
See DSM-IV.  

Also, reflective of the various GAF scores of record, the 
Board notes that GAF scores of between 45 and 50 were 
supplied on more than one occasion in the course of this 
appeal (for example, in April 1997, December 1998, August 
1999, and February 2000).  Such a score, as noted above, is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV.

Here, for this pertinent period dating from November 6, 1996, 
to November 24, 2002, the Board finds, in relying mostly on 
the above-mentioned GAF scores as well as a clinical finding 
of suicidal ideation in February 1998, that the service-
connected PTSD resulted in, for August 6, 1996, severe 
impairment with the ability to establish or maintain 
effective or favorable relationships with people, and, from 
November 7, 1996 to November 24, 2002, a level of 
occupational and social impairment consistent with 
deficiencies in most areas.  In making this determination the 
Board is mindful that GAF scores of 50 to 55, 55, and 55 were 
supplied as part of above-discussed VA medical records dated 
in April 1997, September 1998, and December 1999, 
respectively.  GAF scores from 51 to 60 represents moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  See DSM-IV.  The totality of the evidence in 
support of the assignment of a 70 rating is in relative 
equipoise.  For these reasons, the Board finds that the 
service-connected PTSD warrants the assignment of a 70 
percent rating, but not higher, for the period of the appeal 
from November 6, 1996 to November 24, 2002.

For no time during the initial rating period from 1996 does 
the evidence more nearly approximate the criteria for a 100 
percent under either set of rating criteria.  For the period 
from November 6, 1996 to November 24, 2002, the Veteran's 
service-connected PTSD symptomatology did not manifest 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulted in profound retreat 
from mature behavior, demonstrable inability obtain or retain 
employment, as required for a 100 percent disability rating 
under the old rating criteria.  The criteria for the 
assignment of a 100 percent disability pursuant to the 
"old" regulations was also clearly not met as for the 
specific time period of August 6, 1996, or at any time 
thereafter.   

For no time during the initial rating period from 1996 does 
the Veteran' PTSD symptomatology more nearly approximate 
total occupational and social impairment.  As noted in the 
review and recitation of the evidence above, at no time 
during this period was it shown that the Veteran's PTSD 
caused total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

With regard to the weight to assign various GAF scores that 
have been assigned, the GAF scores must be interpreted "in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."  38 C.F.R. section 4.2.  The Veteran's actual 
psychiatric symptomatology manifested by his PTSD is 
encompassed by the 70 percent disability rating criteria.  
The Board finds that the specific symptomatology reflected by 
the clinical findings outweigh the general characterization 
of disability as reflected by the assignment of GAF scores.  
In addition, even most of the GAF scores assigned represent 
moderate symptomatology or moderate psychiatric impairment.  
For these reasons, the Board finds that a schedular 
disability rating in excess of 70 percent is not warranted 
for any period of claim under either rating criteria.  

Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to extraschedular 
consideration.  First, the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
A referral for an extraschedular review is not warranted as 
there is no showing or even assertions, during the pertinent 
rating period, of marked interference with employment due to 
the service-connected PTSD or frequent periods of 
hospitalization that are not addressed in rating the 
disability, or that have not already been recognized by the 
grant of TDIU for the period from November 25, 2002.  For 
these reasons, the Board finds that referral for 
extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



Effective Date Earlier than November 25, 2002 for TDIU

The Veteran filed a formal claim for a TDIU in May 2005.  See 
VA Form 21-8190.  The Board here finds, as first found by the 
Board in August 2008, that an informal claim for TDIU was 
effected by the Veteran on November 25, 2002.  To this, the 
Board notes that in a January 2003 statement by the Veteran, 
submitted in support of a recently filed claim for an 
increased rating for PTSD (in November 2002), the Veteran 
indicated that he had lost his job due to his PTSD symptoms.  
Though the Veteran did not employ the term "TDIU," he did 
indicate that his service-connected PTSD rendered him 
unemployable.  Accordingly, the Board finds that this January 
2003 statement amounts to an informal claim for TDIU.  See EF 
v. Derwinski, 
1 Vet. App. 324, 326 (1991) (VA's statutory duty to assist 
means that VA must liberally read all documents submitted to 
include all issues presented); see also Dunson v. Brown, 4 
Vet. App. 327, 330 (1993) (an informal claim must identify 
"the benefit sought" as required by section 3.155(a)).

In a May 2005 rating decision, the RO granted a TDIU, 
effective from November 19, 2004, the first date on which the 
Veteran met the percentage criteria of 
38 C.F.R. § 4.16.  The Board, later in August 2008, 
determined that the Veteran's unemployability was to be 
effective from November 25, 2002 (the date of his informal 
claim).

As noted, the above-discussed November 25, 2002 VA 
examination report also serves as an informal claim for TDIU.  
The November 25, 2002, VA examination report shows that the 
Veteran reported that he had lost employment due to 
psychiatric symptoms he primarily attributed to service-
connected PTSD.  Accordingly, the record establishes that the 
Veteran's claim for TDIU was received on November 25, 2002.

It is argued by the Veteran that a TDIU is warranted from the 
date that service connection for PTSD was initially 
established in 1996; he also argues that the evidence of 
record reflects that he lost his job sometime in 2001.  See 
page five Joint Motion.  

The law provides that a total disability evaluation based on 
individual unemployability due to service connected disorders 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities with at least one is rated at 
40 percent or more and he has a combined rating of at least 
70 percent.  The record must also show that the service-
connected disabilities alone result in such impairment of 
mind or body that the average person would be precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15, 4.16(a).

The general rule with respect to the assignment of an 
effective date is that an award of increased compensation 
shall not be earlier than the date of receipt of application 
therefrom, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception 
to this rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding the 
date of receipt of the claim for increased compensation.  In 
that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination, or date of admission to a 
VA or uniformed services hospital.  For all other reports, 
including reports from private physicians, laypersons, and 
state and other institutions, the date of receipt of the 
report is accepted as the date of receipt of an informal 
claim.  Id.

With the above laws and regulations in mind, the evidence 
shows, as above discussed, that the Veteran's claim for TDIU 
was effected on November 25, 2002.  At that time he had a 
combined 30 percent disability evaluation due to his service-
connected disabilities.  Those disabilities included PTSD, 
rated as 30 percent disabling.  He was also service connected 
at the noncompensable rate for malaria and right fifth finger 
fracture.  Hence, given that the appellant's combined rating 
at the time of his claim he did not meet the minimum 
schedular criteria to grant a TDIU.  

As noted, the Board above has determined that the Veteran's 
PTSD disability was 70 percent disabling for the period from 
November 6, 1996 to November 24, 2002.  Thus, from November 
6, 1996 a TDIU may be assigned because the Veteran had two or 
more service-connected disabilities with at least one rated 
at 40 percent or more and with a combined rating of at least 
70 percent.

The evidence shows that, in the course of a VA mental health 
initial assessment conducted on November 25, 2002, the 
Veteran claimed to have "lately" lost his job, and while in 
the course of a VA PTSD examination conducted in January 2005 
the Veteran informed the examiner that he resigned from his 
job (which he claimed to have had for the past 19 years with 
the City of Elkins road department) in "approximately" 2001 
due to his having arguments with his supervisors and the 
mayor, the clinical record dating prior to November 25, 2002, 
does not show that the appellant's service-connected 
disorders alone precluded all forms of substantially gainful 
employment that were consistent with his education and 
occupational experience.  

In fact, medical records on file, and discussed above, dated 
from 1997 to 2000 all essentially showed that the Veteran was 
employed.  While the Veteran has claimed to have not worked 
since approximately 2001, no probative evidence other than 
his assertions of this is on file.  Specifically, while a VA 
outpatient record dated on November 17, 2000 shows that the 
Veteran was then working full time, no pertinent records 
dated from that time to November 25, 2002 are of record which 
provide findings indicative of whether or not the Veteran was 
in fact employed during that time.  

Mindful of the Veteran's claim that he essentially became 
unable to work due to his service-connected disabilities in 
approximately 2001, this assertion is simply not supported by 
the evidence of record.  Here, though the Veteran claimed in 
January 2005 that he resigned from his job in 
"approximately" 2001, while being examined by VA in 
November 2002 he otherwise provided a history of "lately" 
losing his job.  Such reporting is inconsistent.  The weight 
of the evidence of record does not show that before November 
25, 2002 the Veteran was not working due to service-connected 
disabilities.  When viewed in relation to the other evidence 
of record, the Board finds that the Veteran's account of his 
having lost his job in 2001 is simply not credible.  Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table) (In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran.)

While a 70 percent rating for PTSD is now in effect dated 
from November 6, 1996 to November 24, 2002, the preponderance 
of the evidence is against finding that the Veteran was 
precluded from following a substantially gainful occupation 
due to his service-connected disabilities alone prior to 
November 25, 2002 (the date of his informal claim for such 
benefits).  For these reasons, the Board finds that the 
criteria for an effective date earlier than November 25, 2002 
for assignment of a TDIU have not been met.  For these 
reasons, the Board finds that a preponderance 
of the evidence is against the Veteran's claim for earlier 
effective date for TDIU, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

For the period from November 6, 1996 to November 24, 2002, an 
initial disability rating of 70 percent rating for PTSD is 
granted.

An effective date earlier than November 25, 2002, for a TDIU, 
is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


